Order, Supreme Court, New York County (William J. Davis, J.), entered May 16, 1990, which, inter alia, granted plaintiffs CPLR 3213 motion for summary judgment in lieu of complaint and denied defendant’s cross-motion for summary judgment nullification of a promissory note and the interlocutory judgment of said court and Justice entered November 5, 1990, which, inter alia, awarded plaintiff $137,337.21 and $139,791.66 against defendant Lon H. Silvers, unanimously affirmed, with costs.
Defendant Silvers has abandoned any argument against his liability for the obligations of Woodmaster Homes, Ltd. to First Inter-County Bank of New York pursuant to his guaranty of March 23, 1987. With respect to his liability under the promissory note to said bank he executed on December 28, 1987, in opposition to the CPLR 3213 motion of the Federal Deposit Insurance Corporation, as receiver of said bank, said defendant merely asserts the note was unenforceable because he had never received any money or other kind of consideration for the note. This assertion, barren of any elaboration of the circumstances under which said defendant executed the $100,000 promissory note, is a mere conclusion, insufficient to defeat plaintiffs summary judgment motion (Ehrlich v American Moninger Greenhouse Mfg. Corp., 26 NY2d 255; Ihmels v Kahn, 126 AD2d 701). Concur—Ellerin, J. P., Wallach, Kupferman and Ross, JJ.